DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6-11, 13-18, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
Centralized databases store data that can be accessed from multiple locations and are easy to manage, maintain, and control, especially for purposes of security because of its single location.  However a centralized database suffers from significant drawbacks including lack of fault-tolerance, hardware failures, and network connectivity dependency.  The instant claims use sparse peers in a blockchain network to address the issues of a centralized database while maintaining the benefits.    
The instant claim achieves this by using a sparse peer in a blockchain network that is configured to: connect to the plurality of peers; select a subset of data for replication from a 
NPL “Dietcoin: shortcutting the Bitcoin verification process for your smartphone” by Davide Frey discloses the use of dietnodes on the blockchain that use bloom filters to receive specific blockchain data from full nodes.  US 20180097779 A1 (“Karame”) discloses a blockchain system that uses filters to forward data to a light client.  US 20180115538 A1 (“Blake”) discloses copying a current blockchain ledger onto a new blockchain node before adding the new blockchain node to the blockchain.  The cited references, alone or in combination, do not teach the specific technique of creating a verifiable resource configuration to hold the selection filters and to notify the plurality of the peers to receive data that matches the selection filters.  The examiner also agrees with the applicant’s arguments that the references fail to disclose that the sparse peer determines if the ledger of the sparse peer is up-to-date based on the partial state of the chain.   
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685    

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685